Exhibit HOLDBACK ESCROW AGREEMENT This Holdback Escrow Agreement, dated as of August 26, 2008 (this “Agreement”), is entered into by and among China Valves Technology, Inc. (f/k/a Intercontinental Resources, Inc.), a Nevada corporation, and all predecessors thereof (collectively, the “Company”), the investors set forth on Exhibit A and signatory hereto (collectively, the “Investors”), and Escrow, LLC(the “Escrow Agent”). WITNESSETH: WHEREAS, the Company proposes to make a private offering to the Investors (the “Offering”) of the Company’s common stock, par value $0.001 per share pursuant to that certain Securities Purchase Agreement, dated as of the date hereof, by and among the Company, the Investors and certain other parties signatory thereto (the “Securities Purchase Agreement”) (capitalized terms used but not otherwise defined herein which are defined in the Securities Purchase Agreement shall have the respective meanings given to such terms in the Securities Purchase Agreement); WHEREAS, pursuant to the Securities Purchase Agreement and the Closing Escrow Agreement, the Company has agreed that an aggregate of $3,150,000 of the aggregate Investment Amounts paid by Investors to the escrow account established in accordance with the Closing Escrow Agreement (the “Escrowed Funds”), will be deposited at Closing with the Escrow Agent, to continue to be held in escrow, administered and distributed as described in Section 4.14 of the Securities Purchase Agreement and in accordance with Section 3 of this Agreement; and WHEREAS, as a material inducement for the Investors to enter into the Securities Purchase Agreement and consummate the Closing, the Company and Escrow Agent have agreed to enter into this Agreement. NOW, THEREFORE, in consideration of the mutual promises herein contained and intending to be legally bound, the parties hereby agree as follows: 1.Appointment of Escrow Agent. The Company hereby appoints Escrow Agent to act as escrow agent in accordance with the terms of this Agreement, and the Escrow Agent hereby accepts such appointment. 2.Delivery of the Escrowed Funds. 2.1The Company hereby directs that the Escrowed Funds be delivered simultaneously with the Closing to the Escrow Agent’s account (the “Escrow Account”) as follows: 1 Domestic: Virginia
